DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 03/25/2020, 05/08/2020, 09/03/2020, 11/23/2020, 03/22/2021 and 10/18/2021. An initialed copy is attached to this Office Action.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22, 23, 27-30, 32-34 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Wiltberger et al. (USPG Pub No. 2005/0286019), hereinafter “Wiltberger”, in view of Sakai et al. (USPG Pub No. 2015/0313467), hereinafter “Sakai”.
Regarding claim 22, Wiltberger discloses a visual sense examination device (see Fig. 16, Paragraph 34), comprising: a beam source (10) that emits a beam (P/10) and an beam (S/52) (see Figs. 2, 16, Paragraph 53); a bean optical system that includes a first scanner (24/26) two-dimensionally scanning the beam, and that emits the beam to a retina (R) of a subject (see Fig. 16, Paragraphs 47, 53); an beam optical system that includes a second scanner (24/26) two-dimensionally scanning the beam, and that emits the beam to the retina (R) of the subject (see Fig. 16, Paragraphs 47, 53); a detector (56/48) that detects the beam reflected by the retina of the subject (see Fig. 13, Paragraph 51); a controller (12) that performs a first control (see Fig. 16), the first control including: controlling the emission of the beam from the beam source, and causing the first scanner to scan the beam for an image for projecting the image and to emit the beam for the image to the retina of the subject (see Figs. 2, 16, Paragraphs 32, 37, 57, 52, 53); controlling the emission of the beam from the beam source, and causing the second scanner to scan the beam for detecting a state of a fundus of the subject and to emit the beam to the retina of the subject (see Figs. 2, 14, 16, Paragraphs 32, 37, 38, 46-50); and acquiring a first fundus image of an eye of the subject from an output signal of the detector based on the beam for detecting the state of the fundus of the subject (see Figs. 2, 14, 16, Paragraphs 32, 37, 38, 46-50); synthesizer (66) that synthesizes the beam scanned by the first scanner and the beam scanned by the second scanner (see Fig. 13, Paragraph 52); and wherein a scanning angle of the beam by the first scanner and a scanning angle of the beam by the second scanner are substantially the same (see Fig. 16, Paragraph 53), and projectable range of the beam scanned two-dimensionally by the first scanner and a projectable range of the light scanned two-dimensionally by the second scanner are substantially the same on the retina of the subject (see Fig. 16). Wiltberger discloses the claimed invention, but does not specify a beam source that emits a visible beam and an invisible beam. Paragraphs 36, 38, 42 and 51 of Wiltberger teach the use of visible light for the ophthalmic apparatus disclosed. In addition, an invisible beam would be presented as the procedure light of the apparatus listed in Paragraph 34 of Wiltberger. As these features are widely known in the art, Sakai provides further evidence that one of ordinary skill in the art is capable of modifying Wiltberger to include such features.
In the same field of endeavor, Sakai discloses a beam source (20) that emits a visible beam (20b/20r/20g) and an invisible beam (20a) (see Fig. 7, Paragraphs 77-88). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Wiltberger with a beam source that emits a visible beam and an invisible beam of Sakai for the purpose of providing a clear image of the fundus (Paragraph 9).
	Regarding claim 23, Wiltberger discloses scanned by the first scanner and scanned by the second scanner inside the eye of the subject (see Fig. 16), the beam optical system includes a second lens disposed between the first scanner and the synthesizer, and guiding the beam scanned by the first scanner to the synthesizer (see Fig. 16, Paragraphs 40, 47, 48), and the beam optical system includes a third lens disposed between the second scanner and the synthesizer, and guiding the beam scanned by the second scanner to the synthesizer (see Fig. 16, Paragraphs 40, 47, 48). Wiltberger and Sakai teach the device as is set forth above for claim 22, Sakai further discloses wherein the visible beam optical system and the invisible beam optical system share a first lens that is disposed between the synthesizer and the eye of the subject, and converges the visible beam and the invisible beam (see Fig. 7, Paragraphs 77-88).
It would have been obvious to one of ordinary skill to provide the device of Wiltberger with the teachings of Sakai for at least the same reasons as those set forth above with respect to claim 22.
Regarding claim 27, Wiltberger and Sakai teach the device as is set forth above for claim 22, Sakai further discloses wherein when the controller causes the beam source to emit the invisible beam for detecting the state of the fundus of the subject, the controller projects, on the retina of the subject, a fixation visual target for directing a visual line of the subject by the visible beam for the image (Paragraphs 77-88). It would have been obvious to one of ordinary skill to provide the device of Wiltberger with the teachings of Sakai for at least the same reasons as those set forth above with respect to claim 22.
Regarding claim 28, Wiltberger discloses wherein the controller projects an examination visual target for examining an eye of the subject on the retina of the subject by the visible beam for the image (see Fig. 16).
Regarding claim 29, Wiltberger discloses wherein the controller performs the projection of the examination visual target and the emission of the beam in parallel (see Fig. 16). Wiltberger and Sakai teach the device as is set forth above for claim 28, Sakai further discloses invisible beam (Paragraph 77). It would have been obvious to one of ordinary skill to provide the device of Wiltberger with the teachings of Sakai for at least the same reasons as those set forth above with respect to claim 22.
Regarding claim 30, Wiltberger further discloses wherein the controller projects a visual target for examining a visual field of the subject, as the examination visual target (see Fig. 16).
Regarding claim 32, Wiltberger and Sakai teach the device as is set forth above for claim 22, Sakai further discloses wherein the detector detects a visible beam for fundus examination for detecting the state of the fundus of the subject (see Fig. 7, Paragraphs 77-88), and the invisible beam reflected by the retina of the subject, the visible beam for fundus examination being reflected by the retina of the subject and different from the visible beam for the image (see Fig. 7, Paragraphs 77-88), the controller performs a second control, the second control including: controlling the emission of the visible beam from the beam source to emit the visible beam for fundus examination to the retina of the subject (see Fig. 7, Paragraphs 77-88); controlling the emission of the invisible beam from the beam source to emit the invisible beam for detecting the state of the fundus of the subject to the retina of the subject (see Fig. 7, Paragraphs 77-88); acquiring a second fundus image of the eye of the subject from the output signal of the detector based on the visible beam for fundus examination (see Fig. 7, Paragraphs 77-88); and acquiring a third fundus image of the eye of the subject from the output signal of the detector based on the invisible beam for detecting the state of the fundus of the subject (see Fig. 7, Paragraphs 77-88).
Regarding claim 33, Wiltberger discloses a visual sense examination device (see Figs. 13, 14, 16), comprising: a beam source (10) that emits a beam (see Figs. 13, 14, 16); an beam source (48/52) that emits an invisible beam (see Figs. 13, 14, 16); a beam source beam synthesizer (66) that synthesizes the beam and the beam to generate a synthesis beam (see Figs. 13, 14, 16); a scanner (24/26) that two-dimensionally scans the beam and the beam (see Figs. 13, 14, 16); an emission optical system that emits the beam to a retina of a subject to project an image on the retina of the subject, and emits the beam to the retina of the subject (see Figs. 13, 14, 16, Paragraphs 40, 47, 48); a detector (56/48) that detects the beam reflected by the retina of the subject (see Figs. 13, 14, 16); and a controller (12) that controls the emission of the beam from the beam source and the beam from the beam source, controls the emission of the beam from the beam source to project a visual target on the retina of the subject, and generates a fundus image of an eye of the subject on which the visual target is projected, from an output signal of the detector, the fundus image including an image of the projected visual target (see Figs. 5, 13, 14, 16). Wiltberger discloses the claimed invention, but does not specify a visible beam source and an invisible beam source. Paragraphs 36, 38, 42 and 51 of Wiltberger teach the use of visible light for the ophthalmic apparatus disclosed. In addition, an invisible beam would be presented as the procedure light of the apparatus listed in Paragraph 34 of Wiltberger. As these features are widely known in the art, Sakai provides further evidence that one of ordinary skill in the art is capable of modifying Wiltberger to include such features.
In the same field of endeavor, Sakai discloses a visible beam source (20b/20r/20g) and an invisible beam source (20a) (see Fig. 7, Paragraphs 77-88). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Wiltberger with a visible beam source and an invisible beam source of Sakai for the purpose of providing a clear image of the fundus (Paragraph 9).
Regarding claim 34, Wiltberger and Sakai teach the device as is set forth above for claim 33, Sakai further discloses wherein the invisible beam is an infrared beam (see Fig. 7, Paragraph 74). It would have been obvious to one of ordinary skill to provide the device of Wiltberger with the teachings of Sakai for at least the same reasons as those set forth above with respect to claim 33. 
Regarding claim 38, Wiltberger and Sakai teach the device as is set forth above for claim 33, Sakai further discloses wherein the visual target includes a fixation visual target for directing a visual line of the subject to the retina of the subject by the visible beam (Paragraphs 77-88). It would have been obvious to one of ordinary skill to provide the device of Wiltberger with the teachings of Sakai for at least the same reasons as those set forth above with respect to claim 33.
Regarding claim 39, Wiltberger further discloses wherein the visual target includes an examination visual target for examining an eye of the subject projected on the retina of the subject by the visible beam (see Fig. 16).
Regarding claim 40, Wiltberger and Sakai teach the device as is set forth above for claim 33, Sakai further discloses wherein the controller performs the projection of the visual target and the emission of the invisible beam in parallel (see Fig. 7).
Claims 24-26 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Wiltberger (USPG Pub No. 2005/0286019) in view of Sakai (USPG Pub No. 2015/0313467) as applied to claims 22 and 33 above, and further in view of Muto (USPG Pub No. 2011/0199579).
Regarding claim 24, Wiltberger and Sakai disclose the claimed invention, but do not specify comprising: a spectroscope that emits the visible beam emitted from the beam source in a first direction, and emits the invisible beam emitted from the beam source in a second direction different from the first direction; wherein the visible beam optical system two-dimensionally scans the visible beam emitted in the first direction to emit the visible beam to the retina of the subject, the invisible beam optical system two-dimensionally scans the invisible beam emitted in the second direction to emit the invisible beam to the retina of the subject, the detector detects the invisible beam reflected by the retina of the subject, the invisible beam passing through the synthesizer, the second scanner and the spectroscope. In the same field of endeavor, Muto discloses comprising: a spectroscope that emits the visible beam emitted from the beam source in a first direction, and emits the invisible beam emitted from the beam source in a second direction different from the first direction (see Fig. 5B, Paragraph 63); wherein the visible beam optical system two-dimensionally scans the visible beam emitted in the first direction to emit the visible beam to the retina of the subject, the invisible beam optical system two-dimensionally scans the invisible beam emitted in the second direction to emit the invisible beam to the retina of the subject, the detector detects the invisible beam reflected by the retina of the subject, the invisible beam passing through the synthesizer, the second scanner and the spectroscope (see Fig. 5B, Paragraph 63). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Wiltberger and Sakai with comprising: a spectroscope that emits the visible beam emitted from the beam source in a first direction, and emits the invisible beam emitted from the beam source in a second direction different from the first direction; wherein the visible beam optical system two-dimensionally scans the visible beam emitted in the first direction to emit the visible beam to the retina of the subject, the invisible beam optical system two-dimensionally scans the invisible beam emitted in the second direction to emit the invisible beam to the retina of the subject, the detector detects the invisible beam reflected by the retina of the subject, the invisible beam passing through the synthesizer, the second scanner and the spectroscope of Muto for the purpose of improving diagnostic efficiency (Paragraph 8).
	Regarding claim 25, Wiltberger, Sakai and Muto teach the device as is set forth above for claim 24, Muto further discloses wherein the spectroscope is a dichroic mirror that transmits one of the visible beam and the invisible beam, and reflects the other thereof (see Fig. 5B). It would have been obvious to one of ordinary skill to provide the device of Wiltberger and Sakai  with the teachings of Muto for at least the same reasons as those set forth above with respect to claim 24.
Regarding claim 26, Wiltberger, Sakai and Muto teach the device as is set forth above for claim 24, Sakai further discloses wherein the invisible beam is an infrared beam (Paragraphs 77-88).
Regarding claim 37, Wiltberger, Sakai and Muto teach the device as is set forth above for claim 24, Muto further discloses wherein optical axes of the visible beam and the invisible beam from the beam source to the spectroscope match, and the optical axes thereof from the spectroscope to the retina of the subject match (see Fig. 5B, Paragraph 63). It would have been obvious to one of ordinary skill to provide the device of Wiltberger and Sakai with the teachings of Muto for at least the same reasons as those set forth above with respect to claim 24.
Claims 31, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Wiltberger (USPG Pub No. 2005/0286019) in view of Sakai (USPG Pub No. 2015/0313467) as applied to claims 22 and 33 above, and further in view of Fukuhara et al. (USPG Pub No. 2018/0242839), hereinafter “Fukuhara”.
Regarding claim 31, Wiltberger and Sakai disclose the claimed invention, but do not specify wherein the controller generates a superimposed image in which the first fundus image and a visual field defect image are superimposed, the visual field defect image being generated based on a response input in accordance with the examination visual target of the subject. In the same field of endeavor, Fukuhara discloses wherein the controller generates a superimposed image in which the first fundus image and a visual field defect image are superimposed (Paragraph 73), the visual field defect image being generated based on a response input in accordance with the examination visual target of the subject (Paragraph 73). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Wiltberger and Sakai with wherein the controller generates a superimposed image in which the first fundus image and a visual field defect image are superimposed, the visual field defect image being generated based on a response input in accordance with the examination visual target of the subject of Fukuhara for the purpose of providing an apparatus capable of stably providing an image to obtain information (Paragraph 7).
Regarding claim 35, Wiltberger and Sakai disclose the claimed invention, but do not specify further comprising: an inputter that inputs operation by the subject; wherein the controller generates a second examination image in which the fundus image generated based on the output signal of the detector and a first examination image generated based on a response input from the inputter in accordance with the examination visual target of the subject are superimposed. In the same field of endeavor, Fukuhara discloses further comprising: an inputter that inputs operation by the subject; wherein the controller generates a second examination image in which the fundus image generated based on the output signal of the detector and a first examination image generated based on a response input from the inputter in accordance with the examination visual target of the subject are superimposed (Paragraph 73). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Wiltberger and Sakai with further comprising: an inputter that inputs operation by the subject; wherein the controller generates a second examination image in which the fundus image generated based on the output signal of the detector and a first examination image generated based on a response input from the inputter in accordance with the examination visual target of the subject are superimposed of Fukuhara for the purpose of providing an apparatus capable of stably providing an image to obtain information (Paragraph 7).
Regarding claim 36, Wiltberger, Sakai and Fukuhara teach the device as is set forth above for claim 35, Sakai further discloses wherein the first examination image is an image related to visual field defect (Paragraph 209).
Prior Art Citations
               Kuno et al. (USPG Pub No. 2016/0371836) and Na (KR 101422731 B1) are each being cited herein to show a device that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/10/2022